DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Page 10 of the amended claims dated 06/04/2021 appear to present extra limitation as (a)&(b) for claim 12 and another claim 18. These claim limitations contains completely different content which has no links to the rest of the claims. Examiner considers it to be a typo.

Claim Status
Claims 1-12 are pending.
Claim 1 and 5 have been amended.
Claims 1-12, are rejected under 35 USC § 103

Response to Arguments
Applicant's arguments on 11/24/2021 have been fully considered but they are not persuasive.
Applicant amended the claim limitation "at least two control units of different redundancy groups are disposed in one of the plurality of storage nodes and a first " and argued that neither Takase nor Barzik nor their combination teach each feature of amended claim. 
Examiner disagrees. Takase: [0060]-[0064], [0071], [0102], [0109] and [0203] teaches that different configuration may be utilized and also teaches that additional redundancy groups may be set among the existing nodes/elements within the system and also teaches multiple control units like Ethernet link control unit 81, an LSP control unit 82, and a communication path control unit 83 in each one of TPE (transport edge node) 10-n and each TPE can be part of a number of different redundant paths. Takase [0060] teaches that the packet transport system includes multiple transport edge (TPE) nodes 10-n, multiple transport (TP) nodes 11-n, and a network management system NMS 20. Takase [0064] teaches multiple Data centers 40-n each having a data center edge node (DCE) 41-n, a server and a storage and the DCE nodes 41-n are each arranged on an edge of the data center, and connected to an MPLS-TP NW (multi-protocol label switching-transport profile, for example, TPE node) through the Ethernet access link. The different combination of DCE nodes 41-n, TPE nodes 10-n and transport nodes 11-n forms multiple redundancy groups that are disposed in one of the plurality of storage nodes. The data center edge node (DCE 41-n) and transport edge node (TPE 10-n) contains control units and a first group of these plurality of control units are disposed on a first group of storage nodes and a second 



Claim Rejections - 35 USC § 103 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takaseet al. (US 20140185429 A1) [Takase], and further in view of Barzik et al. (US 20190238446 A1)[Barzik].
Regarding Claim 1, Takase discloses, An information processing system (FIG. 1) connected to a plurality of computer nodes (FIG. 1 AE Node 51) which read and write data from and into a plurality of storage nodes , the information processing system comprising:
the plurality of storage nodes at least one storage device ([0064] Data centers 40-n each have ... a storage (not shown). ); and an access path management unit (FIG. 1, NETWORK MANAGEMENT SYSTEM) disposed within the computer nodes, wherein
a plurality of control units (FIG. 1 DCE Node 41-n is part of data center) which provide a plurality of volumes to the computer nodes based on a storage area of the at least one storage device are each disposed in the plurality of storage nodes (FIG. 1 data center 40-1 and data center 40-2) ([0064] Data centers 40-n each have a data center edge node (first device, second device; hereinafter referred to as "DCE node") 41-n, a server (not shown), and a storage (not shown). The DCE nodes 41-n are each arranged on an edge of the data center, and connected to an MPLS-TP NW (for example, TPE node) through the Ethernet access link. Examiner: Data Center 40-n contains storage(volumes) and also contains OGE nodes (control units) and are connected to network(NW) and thus is connected to the computer nodes. Hence control units provide volumes to the computer nodes.), 
the plurality of control units (FIG. 1 DCE Node 41-n) provided in the different storage nodes (FIG. 1 data center 40-1 and data center 40-2) are managed as a redundancy group of a plurality of redundancy groups ([0066] "... in order to realize a redundancy of the data centers 40-n and a redundancy of the communication paths between the user site 50 and the data centers 40-n, a data center edge node 1 (hereinafter referred to as "DCE-1 node") 41-1 of the primary data center 40-1 is connected to a transport edge node 1 (TPE-1 node) 10-1 and a transport edge node 2 (TPE-2 node) 10-2 through Ethernet access links TPE-1-1 and TPE-2-1, respectively. Examiner indicates that DCE 41-2 is connected in a similar manner for the purpose of redundancy and in applicant's system each storage has a control unit and based on configuration similar ones are grouped together to create a redundant group. In Takase's system the two data centers each 
    PNG
    media_image1.png
    4
    7
    media_image1.png
    Greyscale
having server and storage and data center edge node are grouped together to form the redundant group where data can be obtained from the secondary one if the primary one fails. FIG. 4 shows item 212 as the redundant group ID and all link IDs in 211 belongs to the same redundant group ID and the LINK IDs in 211 connects to both DCE-1 and DCE-2 as per FIG. 1 which are 2 data centers. 
at least two control units of different redundancy groups are disposed in one of the plurality of storage nodes and a first group of the plurality of control units managed as the redundancy group is disposed on a first group of the plurality of storage nodes and a second group of the plurality of control units managed as another redundancy group is disposed on a second group of the plurality of storage nodes (Takase: [0060]-[0064], [0071], [0102], [0109] and [0203] teaches that different configuration may be utilized and also teaches that additional redundancy groups may be set among the existing nodes/elements within the system and also teaches multiple control units like Ethernet link control 
the redundancy group having at least two but not all of the plurality of control units perform input and output of data processing in the plurality of volumes ([0066] In this embodiment, in order to realize a redundancy of the data centers 40-n and a redundancy of the communication paths between the user site 50 and the data centers 40-n, a data center edge node 1 (hereinafter referred to as "DCE-1 node") 41-1 of the primary data center 40-1 is connected to a .... ". Examiner: FIG. 13 shows the paths described in {00661. Data can be transferred between user site and storage site by control units inside data centers 40-1 or 40-2 which are part of the redundancy group.), 
the plurality of control units of the redundancy group are able to change the plurality of storage nodes in which they are to be disposed ([0066] In this embodiment, in order to realize a redundancy of the data centers 40-n and a redundancy of the communication paths between the user site 50 and the data centers 40-n, a data center edge node 1 (hereinafter referred to as "DCE-1 node") 41-1 of the primary data center 40-1 is connected to a ....". Examiner: FIG. 13 shows the paths described in {00661. The control units inside data centers 40-1 or 40-2 which are part of the redundancy group can change the storage nodes. i.e. if control unit in 40-1 is used then storage in 40-1 will be used and if control unit in 40-2 is used then storage in 40-2 will be used.),  
the access path management unit:
for each of the plurality of redundancy groups sets, a plurality of access paths from the plurality of computer nodes to the volumes, the plurality of access paths include at least a first priority path and a second priority path, the second priority path is used when processing cannot be performed with the first priority path ([0105] FIG. 4. [0106] "The redundancy priority 213 that retains the order of priority for using the normal Ethernet access links as ACT can set, for example, the Ethernet access link TPE-1-1 connected to the primary data center 40-1 of the TPE-1 node 10-1 that holds the working LSP 110 as "1" which is the first priority. The redundancy priority 213 sets the Ethernet access link TPE-2-1 connected to the primary data center 40-1 of the TPE-2 node 10-2 that holds the protection LSP 120 as "2" which is the second priority ... fourth priority." [0079] FIG. 5. "The LSP management DB 93 includes ... an LSP state 223 (LSP=label switched path) that holds a state (normal/abnormal) of the MPLS path, an operating state (operating state (ACT) or non-operating state (SBY) when the LSP is redundant) of the LSP, and a paired LSP ID (LSP ID paired when the LSP is redundant) 225"), and,
switches the access path to one of the at least one volume between the first priority path and the second priority path based on an operational status of the plurality of control units in each of the plurality of redundancy groups, and changes the storage nodes to which the first priority path and the second priority path are set in accordance with a disposition change of the plurality of control units in each of the plurality of redundancy groups ([0095] "Also, when the LSP that detects the failure is the LSP of ACT, the LSP control unit 82 transmits a packet switch cable (PSC) packet that executes the path switching to conduct the ACT/SBY control of the LSP within the MPLS-TP NW". [0096] "Further, the PSC that is standardized by an Internet engineering task force (IETF) transmits and receives the PSC packet by the protection LSP to implement ACT/SBY switching. ... Under the circumstances, the LSP control unit of this embodiment transmits and receives the switching control packet by the working LSP or the protection LSP to switch the ACT/SBY of the LSP to another''. Examiner indicates that in Takase's system there are couple of protocols to determine if the data center and/or the LSP of the ACT set has failed or not. If it failed then as part of the protocol the SBY set becomes the ACT set and ACT set is switched to SBY set with the status changed from normal->failed.), 
Takase's system described in FIG. 13 and in section 0106 shows first and second priority path reaches data center 40-1 and third and fourth priority path reaches data center 40-2. If first and second priority path fails then it picks the third priority path which points to 

However, Takase does not explicitly teaches changing to different storage nodes of the plurality of storage nodes.

Barzik discloses, switches the access path to one of the at least one volume between the first priority path and the second priority path based on an operational status of the plurality of control units in each of the plurality of redundancy groups, and changes the storage nodes to which the first priority path and the second priority path are set in accordance with a disposition change of the plurality of control units in each of the plurality of redundancy groups ([0044] "... , the storage node failure resiliency rules can define a threshold number of storage nodes required to be returned in the list of paths ... This can ensure the initiator has availability to a minimum number of storage nodes in the event any storage node(s) are unavailable for any reason ... the storage node failure resiliency rules can also define a storage node failure resiliency prioritization scheme .... This can ensure that if a particular storage node fails, the initiator will connect to a path with a different storage node upon failure of the storage node which the initiator was already connected to".)


Regarding Claim 2, Takase/Barzik discloses, The information processing system according to claim 1, wherein
when there is a margin in the number of the plurality of access paths from the plurality of computer nodes to the plurality of volumes, the plurality of computer nodes sets one of the plurality of access paths, which passes through one of the plurality of storage nodes not provided with any of the plurality of control -3- 6579037.1Applicant: HITACHI, LTD. Application No.: 16/298,619 units constituting the redundancy group correlated with the plurality of volumes, as a redundant path (Takase: FIG. 1, TPE-1->TPE-1-1, TPE-1-> TPE-1-2, TPE-2-> TPE-2-1, TPE-2-> TPE-2-2 are some of the paths from AE 51 to DCE-1 and DCE-2. In the spec 2 paths from compute node to the volume are marked as active and passive and a third path is marked as redundant. In Takase's system one path from AE (compute node) to DCE-1 is marked active and all the rests are marked as SBY i.e. standby or passive and are included in redundant group. [0104] "Information on the redundancy group ID 201, the primary link 1 202, the primary link 2 203, the secondary link 1 204, the secondary Examiner indicates that in the art compute node sets the path but in the ref network management system 20 sets the paths.)

Regarding Claim 3, Takase/Barzik discloses, The information processing system according to claim 2, wherein
the plurality of computer nodes manages a plurality fault sets each of the plurality of storage nodes belongs to at least one of the plurality of fault sets, and
sets, as the redundant path, one of the plurality of access paths passing through one of the plurality of storage nodes, which is not provided with any of the plurality of control units constituting the corresponding redundancy group and belongs to one of
the plurality of fault sets that does not include any of the plurality of storage nodes which constitute the redundancy group (Takase: FIG. 1, TPE-1-> TPE-1-1, TPE-1-> TPE-1-2, TPE- 2-> TPE-2-1, TPE-2-> TPE-2-2 are some of the paths from AE 51 to DCE-1 and DCE-2. FIG. 13, LSP 110 (solid line) is a path from TPE-3-> TPE-1 and is part of active path (FIG. 5 item 221 and item 224). LSP 120 is a paired/standby path. LSP 210, LSP 220 are redundant and can communicate between user site 50 and DCE-1/DCE-2. Examiner indicates that in the art compute node manages a set where all storage node belongs and in the ref network management system 20 manages all network paths from user site to data centers. In the art 2 or more control units of 2 or more storage nodes (based on configuration) are included in a redundancy group making one active and the other passive and any path not passing through the control unit of the selected redundancy group but is reaching to the storage area/volume of the selected redundancy group is considered a redundant path. In the ref all paths from user site 50 to data center 40-1 and data center 40-2 are considered as redundant paths except the one identified as ACT or active).

Regarding Claim 4, Takase/Barzik discloses, The information processing system according to claim 3, wherein when one of the plurality of computer nodes complies with a protocol for specifying an optimized path between the one of the plurality of computer nodes and the plurality of storage nodes, the one of the plurality of computer nodes sets a priority of each of the plurality of access paths to the corresponding volume in accordance with a state of the protocol (Takase: [0104] "Information on the redundancy group ID 201, the primary link 1 202, the primary link 2 203, the secondary link 1 204, the secondary link 2 205, and the confounding LSP ID 206 in the redundancy group management DB 91 are set by the network management system 20". Takase: [0106] "The redundancy priority 213 that retains the order of priority for using the normal Ethernet access links as ACT can set ... LSP 110 (connected to primary data center) as "1" first priority ... LSP 120 as "4" fourth priority". Takase: [0101] "... and the setting information from the network management system 20 is reflected by a database provided in the transport edge node". Takase: [0102] "Upon receiving an ACT/SBY switching request of the Ethernet access link line from the network management system 20 ... ".  Examiner indicates that in applicant's system compute node sets the priority and in Takase's system network management system 20 identifies and sets various information of the network in the database and sets the priority.)

Regarding Claim 9, Takase/Barzik discloses, The information processing system according to claim 1, wherein 
when a failure occurs in one of the plurality of storage nodes in which the plurality of control units of the redundancy group are disposed, the plurality of control units of the redundancy group are moved and disposed in one of the plurality of storage nodes which does not contain the plurality of control units of the redundancy group, and changes the plurality of storage nodes to which the first priority path and the second priority path are set so that the first priority path is set to the one of the plurality of storage nodes where the redundancy group is currently located (Takase: Takase's system described in FIG. 13 and in section [0106] shows first and second priority path reaches data Imagecenter 40-1 and third and fourth priority path reaches data center 40-2. If first and second priority path fails then it picks the third priority path which points to data center 40-2 which is changing storage node from data center 40-1.  [0 106] "... The redundancy priority 213 sets the Ethernet access link connected to the secondary data center 40-2 of the TPE-1 node 10-1 that holds the working LSP 110 as "3" which is the third priority .. ". Barzik: [0044] ".. For example, the storage node failure resiliency rules can define a threshold number of storage nodes required to be returned in the list of paths .. , the storage node failure resiliency rules can also define a storage node failure resiliency prioritization scheme ... This can ensure that if a particular storage node fails, the initiator will connect to a path with a different storage node upon failure of the storage node which the initiator was already connected to".).

Regarding Claim 10, Takase/Barzik discloses, The information processing system according to claim 1, wherein
some of the plurality of control units (Barzik: FIG. 1, processor 145) configuring the redundancy group are set to a first mode of performing the input and output of data processing, and a remainder of the plurality of control units configuring the redundancy group are changed from the first mode to a second mode when a failure occurs in the some of the plurality of control units of the first mode, and the access path management unit sets the first priority path to one of the plurality of storage nodes in which the some of the plurality of control units of the first mode have been disposed, and sets the second priority path to a different storage node of the plurality of storage nodes in which the remainder of the plurality of control units of the second mode have been disposed (Barzik: [0044] ".. For example, the storage node failure resiliency rules can define a threshold number of storage nodes required to be returned in the list of paths .. , the storage node failure resiliency rules can also define a storage node failure resiliency prioritization scheme ... This can ensure the initiator has availability to a minimum number of storage nodes in the event any storage node(s) are unavailable for any reason. Similarly, this can ensure that if a particular storage node fails, the initiator will connect to a path with a different storage node upon failure of the storage node which the initiator was already connected to".).

Regarding Claim 11, Takase/Barzik discloses, The information processing system according to claim 10, wherein
when the failure occurs in the some of the plurality of control units (Barzik: FIG. 1, processor 145) of the first mode and the remainder of the plurality of control units of the second mode are changed to the first mode, the input and output of data processing to and from the plurality of volumes are performed using the second priority path, and the plurality of control units of the redundancy group are disposed in one of the plurality of storage nodes in which the plurality of control units of the redundancy group have not been disposed and set to the second mode, and a third priority path is used when processing cannot be performed with the second priority path set to the storage node of the plurality of storage nodes where the plurality of control units of the redundancy group are currently disposed (Barzik: [0044] ".. For example, the storage node failure resiliency rules can define a threshold number of storage nodes required to be returned in the list of paths .. , the storage node failure resiliency rules can also define a storage node failure resiliency prioritization scheme ... This can ensure the initiator has availability to a minimum number of storage nodes in the event any storage node(s) are unavailable for any reason. Similarly, This can ensure that if a particular storage node fails, the initiator will connect to a path with a different storage node upon failure of the storage node which the initiator was already connected to". Examiner: The set of prioritized paths from initiator(compute node) to  storage node contains a minimum number of storage nodes which can be more than 3 and if the  paths leading to storage node 1 and storage node 2 fails the initiator(compute node) can still transfer data using the third prioritized path to/from third storage node included in that path.). 

Regarding Claim 12, Takase/Barzik discloses, The information processing system according to claim 1, wherein
the access path management unit (Barzik: FIG. 1, topology management module 160) sets a redundant path to one of the plurality of storage nodes in which the plurality of control units (Barzik: FIG. 1, processor 145) of the redundancy group have not been disposed, and when one of the plurality of storage nodes that receives a data input/output request which pertains to one of the plurality of volumes, through one of the plurality of access paths, transfers the data input/output request to one of the plurality of storage nodes in which the plurality of control groups of the redundancy group in charge of the one of the plurality of volumes is disposed (Barzik: [0028] "The storage node 135  includes a topology management module 160. The topology management module 160 can be configured to receive a target discovery requests .. from the device 105 and provide target path data (e.g., path lists, path tables, etc.) to the device 105 (sets redundancy paths)". Barzik: [0024] "... Specifically, the I/O port 170 allows the device 105 to interface the storage targets (e.g., volumes 180) via paths (e.g., network paths) over the network 150". Examiner: FIG. 1,  Device 105 and storage volumes 180-n transfer data using 1/0 ports 170-n in storage node 135 and network 150 when an input/output request is received by the storage node 135 from device). The remaining limitations of the claim are not considered as indicated in the 112 rejections above.

Regarding claims 5-8, these claims are method claims corresponding to the apparatus claim 1-4, and are rejected for the same reasons mutatis mutandis.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN X GU/
Primary Examiner, AU2138